*3S-/5-
                                 ELECTRONIC RECORD




COA #      02-13-00364-CR                         OFFENSE:        22.01


           Everett Jesse Sullens v. The State
STYLE:     ofTexas                                COUNTY:         Tarrant

COA DISPOSITION:        AFFIRM                    TRIAL COURT:    Criminal District Court No. 2


DATE: 06/04/15                      Publish: NO   TC CASE #:      1303012D




                         IN THE COURT OF CRIMINAL APPEALS


          Everett Jesse Sullens v. The State of
STYLE:    Texas                                        CCA#:
                                                                        S35-/r
         APPBLLAfJT^^                 Petition         CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                    DATE:
          %g?o&i>                                     JUDGE:

DATE                                                  SIGNED:                            PC:_

JUDGE:       f(M U^U^~                                 PUBLISH:                         DNP:




                                                                                         MOTION FOR

                                                    REHEARING IN CCA IS:

                                                    JUDGE:




                                                                             ELECTRONIC RECORD